          Case 4:20-cv-03454-HSG Document 54 Filed 09/18/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT
 2                          NORTHERN DISTRICT OF CALIFORNIA
 3

 4   ROBIN HALL and STEVEN SUMMERS,                     Case No. 4:20-cv-03454-HSG
     individually and on behalf of all others
 5   similarly situated,
                                                        ORDER GRANTING
 6                        Plaintiffs,                   PLAINTIFFS’ ADMINISTRATIVE
 7                                                      MOTION FOR LEAVE TO FILE
            v.
                                                        STATEMENT OF RECENT
 8   UNITED STATES DEPARTMENT OF                        DECISION
     AGRICULTURE and GEORGE ERVIN
 9   “SONNY” PERDUE III, in his official
     capacity as United States Secretary of
10   Agriculture,
11                        Defendants.
12

13          The Court hereby grants Plaintiffs’ Administrative Motion for Leave to File
14   Statement of Recent Decision. The Statement of Recent Decision is filed with the Court.
15          IT IS SO ORDERED.
16

17   Dated: 9/18/2020                            _____________________________________
                                                 HAYWOOD S. GILLIAM, JR.
18                                               United States District Judge
19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING PLS.’ ADMIN. MOT. FOR LEAVE TO FILE STATEMENT OF RECENT                    1
     DECISION [CASE NO. 4:20-cv-03454-HSG]
